Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being 
“plastic securement mechanism” and “retention mechanism” in claims 2-3 and 14. Per the disclosure, Figure 8 appears to disclose the structure of these mechanisms as snap-fit structures. Therefore, the mechanisms are interpreted as snap-fit mechanisms or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskew (US20170248328) in view of Jones (US20190293307).
Regarding claim 1, Eskew teaches an outdoor unit of a heating, ventilation, and/or air conditioning system (Figure 4), comprising:
a cabinet defining a cabinet interior of the outdoor unit and separating the cabinet interior from an external environment surrounding the outdoor unit (Figure 4, 24 with 50);
an interface between the cabinet interior and the external environment, wherein the interface is configured to enable an air flow between the cabinet interior and the external environment (Figure 4, hole in 50); and
a guard disposed over the interface (Figure 4, 60).
Eskew does not teach wherein the guard is plastic.
However, Jones discloses that it is well known in the HVAC arts to fashion air conditioning unit guards or covers from plastic (¶16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic guard in Eskew in order to realize an affordable, durable guard.
Regarding claim 4, Eskew as modified teaches all of the limitations of claim 1, comprising
a fan (Figure 4, 54) disposed between the plastic guard and an opposing interior wall of the cabinet (Figure 4, between 60 and 62), wherein the fan is configured to cause the air flow between the cabinet interior and the external environment (Figure 4, 54, ¶30).
Regarding claim 5, Eskew as modified teaches all of the limitations of claim 1, comprising
a heat exchanger disposed within the cabinet interior and configured to receive the air flow (Figure 4, 26).
Regarding claim 6, Eskew as modified teaches all of the limitations of claim 1, wherein
the interface is formed by a hood (Figure 4, 50 can be considered a hood).
Regarding claim 7, Eskew as modified teaches all of the limitations of claim 1, wherein
the cabinet is a portion of a rooftop unit or a chiller (Figure 3, ¶28).
Regarding claim 12, Eskew as modified teaches all of the limitations of claim 1, wherein
the cabinet includes a plurality of frame members (Figure 4, 24) and the interface between the cabinet interior and the external environment is disposed between adjacent frame members of the plurality of frame members (Figure 4, 50 is in between the 24’s).
Regarding claim 13, Eskew as modified teaches all of the limitations of claim 1, wherein
the plastic guard includes a plastic wire guard (Figure 4, 60, which is a wire guard, and see rejection of claim 1, where 60 is made of plastic).
Claims 2-3, 8-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskew (US20170248328) in view of Jones (US20190293307), further in view of Thurin (US20100064895).
Regarding claims 2-3, Eskew as modified teaches all of the limitations of claim 1.
Eskew as modified does not teach the particulars of claims 2-3.
However, Eskew does disclose that the guard 60 is attached to 50, and Thurin teaches an opening in the receiving component of a guard (Figure 3, 46) adjacent the interface (Figure 3, 46 is adjacent an interface to which guard 44 is attached), wherein the plastic guard includes an integrally formed plastic securement mechanism having a retention mechanism extending through the opening and blocking removal of the integrally formed plastic securement mechanism from the opening (Figure 6, 48, which is a snap fit mechanism, the radially extending portion being a retention mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guard of Eskew to include integrally formed securement mechanisms with a retention mechanism which extends into an opening adjacent the interface, as taught by Thurin, in order to provide a convenient and cost effective means of securing the guard to the air conditioning unit.
Regarding claim 8, Eskew as modified teaches all of the limitations of claim 1.
Eskew as modified does not teach the particulars of claim 8.
However, Eskew does disclose that the guard 60 is attached to 50, and Thurin teaches an opening in the receiving component of a guard (Figure 3, 46) adjacent the interface (Figure 3, 46 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guard of Eskew to include integrally formed securement mechanisms with a retention mechanism which extends into an opening adjacent the interface, as taught by Thurin, in order to provide a convenient and cost effective means of securing the guard to the air conditioning unit.
Regarding claim 9, Eskew as modified teaches all of the limitations of claim 8.
Eskew as modified does not teach the particulars of claim 9.
However, Thurin also discloses a retention mechanism in which an extension goes through the opening and a hook extending from the extension extends from the extension at a right angle (see Figure 3, 22, and Figure 4, 28, ¶59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the opening and retention mechanism as a slide-in hook as taught by Thurin in order to provide a cost effective means of securing the guard to the air conditioning unit.
Regarding claim 10, Eskew as modified teaches all of the limitations of claim 9, wherein
the integral plastic securement mechanism includes a base extending from an additional end of the extension (Figure 3 or Figure 6, the flat portion of the hook) and wherein a portion of a wall of the cabinet in which the opening is disposed is sandwiched between the base of the integral plastic securement mechanism and the hook of the retention mechanism of the integral plastic securement mechanism (Figures 3-4 and 6 of Thurin, the material between the hook and the guard is “sandwiched” between the two and is a part of the wall of the cabinet because the opening is in the cabinet wall).
Regarding claim 11, Eskew as modified teaches all of the limitations of claim 8, wherein
a portion of the retention mechanism is configured to flex to enable insertion of the retention mechanism into the opening (see Thurin, Figure 6, portion between the hood 

Regarding claim 14, Eskew teaches an outdoor unit of a heating, ventilation, and/or air conditioning system (Figure 4), comprising:
a cabinet defining a cabinet interior of the outdoor unit and separating the cabinet interior from an external environment surrounding the outdoor unit (Figure 4, 24 with 50);
an air flow interface between the cabinet interior and the external environment, wherein the air flow interface is configured to enable an air flow between the cabinet interior and the external environment (Figure 4, hole in 50); and
a guard disposed over the interface and configured to enable air flow (Figure 4, 60).
Eskew does not teach wherein the guard is plastic.
However, Jones discloses that it is well known in the HVAC arts to fashion air conditioning unit guards or covers from plastic (¶16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic guard in Eskew in order to realize an affordable, durable guard.
Eskew does not teach the opening in the cabinet adjacent the interface, wherein the plastic guard includes an integrally formed plastic securement mechanism having a retention mechanism extending through the opening and blocking removal of the integrally formed plastic securement mechanism from the opening.
However, Eskew does disclose that the guard 60 is attached to 50, and Thurin teaches an opening in the receiving component of a guard (Figure 3, 46) adjacent the interface (Figure 3, 46 is adjacent an interface to which guard 44 is attached), wherein the plastic guard includes an integrally formed plastic securement mechanism having a retention mechanism extending through the opening and blocking removal of the integrally formed plastic securement mechanism from the opening (Figure 6, 48, which is a snap fit mechanism, the radially extending portion being a retention mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guard of Eskew to include integrally formed securement mechanisms with a retention mechanism which extends into an opening adjacent the interface, as taught by Thurin, in order to provide a convenient and cost effective means of securing the guard to the air conditioning unit.
Regarding claim 15
the retention mechanism includes a first portion residing within the opening (Figure 6, portion of 48 extending radially inward and downward), and wherein
the retention mechanism includes a second portion extending transverse to the first portion and blocking removal of the integrally formed plastic securement mechanism from the opening (Figure 6, portion of 48 extending radially outward and flat, which is transverse to the longitudinal dimension of the ramped portion).
Regarding claim 16, Eskew as modified teaches all of the limitations of claim 15, wherein
the second portion comprises a hook (Figure 6, the radially outward extending flat portion can be considered a hook because it hooks into the opening).
Regarding claim 17, Eskew as modified teaches all of the limitations of claim 14, wherein
the integrally formed plastic securement mechanism comprises a base from which the retention mechanism extends (Figure 6, the radially outward portion of 48 extends from a base).
Regarding claim 18, Eskew as modified teaches all of the limitations of claim 17, wherein
the cabinet comprises a cabinet wall in which the opening is disposed (See Figure 3, 36 of Thurin, which is 
Regarding claim 19, Eskew as modified teaches all of the limitations of claim 14, wherein
the plastic securement mechanism includes a flexible portion configured to flex to enable disposal of the integrally formed plastic securement mechanism through the opening (see Thurin, Figure 6, portion between the hood and hook of the securement mechanism, i.e. the straight up and down portion).
Regarding claim 20, Eskew as modified teaches all of the limitations of claim 14, wherein
the cabinet is a portion of a rooftop unit or a chiller (Figure 3, ¶28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763